Myers, J.
While concurring then, as now, in the result originally declared in this case as the necessary conclusion, under the allegations of the complaint, I do not wish to be understood, as the opinion is claimed by appellee to be understood, as admitting or denying anything one way or the other on the question as to whether the approval of the state examiner, and his certification as to the amount of the field examiners’ claims are conclusive on the municipality, or only prima facie correct, and subject to review. That question should be left open for careful consideration and decision when it is presented.
Monks, J., concurs in the foregoing.
Note.—Reported in 96 N. E. 762, 98 N. E. 706. See, also, under (1) 8 Cyc. 1080; (2) 36 Cyc. 1017; (3) 22 Cyc. 912. As to the right of a taxpayer to enjoin a municipal or quasi-municipal corporation from the doing of an illegal act, see 2 Am. St. 97.